Citation Nr: 0430710	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 16, 2002, to 
September 6, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2004, the Board received additional medical 
evidence in support of the veteran's claim.  This evidence 
was not accompanied by a waiver of initial consideration by 
the agency of original jurisdiction (AOJ).  In this regard, 
the Board notes that in Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C.A. § 7104(a).  
The Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain a waiver from the appellant.  In 
light of the foregoing, this case must be remanded to the RO 
for review of the new evidence.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should then review the claim 
in light of any additional evidence 
received since the September 2003 
statement of the case.  If the benefit 
sought on appeal remains denied, the RO 
should issue an appropriate supplemental 
statement of the case.  The veteran 
should have the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


